Citation Nr: 0112859	
Decision Date: 05/07/01    Archive Date: 05/15/01

DOCKET NO.  00-12 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Little 
Rock, Arkansas



THE ISSUE

Entitlement to service connection for residuals of right ear 
tympanic membrane perforation.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Bonnie A. Yoon, Associate Counsel



INTRODUCTION

The veteran had verified active service from August 1944 to 
November 1946, March 1948 to March 1951 and from January 1957 
to April 1966.  This matter comes before the Board of 
Veterans Appeals (BVA or Board) from a February 2000 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office in Little Rock, Arkansas (RO) which denied the benefit 
sought on appeal.


REMAND

A preliminary review of the evidence discloses that the 
veteran's service medical records indicate that the veteran 
was seen on numerous occasions for complaints associated with 
his ears, including for otitis media and hearing loss.  A 
history of a perforation of the right tympanic membrane in 
February 1945 is noted in service medical records and a 
record dated in August 1956 showed a diagnosis of "old 
healed perforation ear drums."  On the veteran's separation 
examination in January 1966, the examiner indicated the 
veteran had an H-2 profile, and diagnosed hypacusis 
unilateral left ear sensorineural hearing loss.

The Board notes that there are no post-service treatment 
records regarding the veteran's ears.  Also, the veteran was 
not afforded a comprehensive VA examination regarding his 
claim for service connection.  As such the Board is of the 
opinion that further development is necessary, including 
affording the veteran a VA examination to determine if there 
are any residuals of the ruptured tympanic membrane referred 
to during service.

Additionally, the Board notes that while the veteran's appeal 
was pending, there was a significant change in the law 
pertaining to veteran's benefits.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), which 
modified the circumstances under which VA's duty to assist 
claimants applies, and how that duty is to be discharged.  
The RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000 and it would be 
potentially prejudicial to the veteran if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747) (1992)).  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  
Accordingly, this case is remanded for the following action:

1.  The veteran should be contacted and 
asked to specify the names and addresses 
of all health care providers who have 
provided him treatment for his ears.  
After obtaining any necessary 
authorization, the RO should obtain and 
associate those records with the claims 
file.

2.  The RO is requested to review the 
entire file and undertake any development 
necessary to comply with the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475 (2000).  

3.  The veteran should be afforded an 
examination of his ears to ascertain the 
nature and etiology of any residuals of a 
right ear tympanic membrane perforation 
that may be present.  Any and all 
indicated evaluations, studies, and tests 
deemed necessary by the examiner should 
be accomplished.  The examiner is 
requested to review all pertinent records 
associated with the claims file, 
particularly service medical records.  
Following the examination and review of 
pertinent records the examiner is 
requested to comment on whether the 
veteran has any residuals of a right ear 
tympanic membrane perforation, and if so 
the specific nature of the residual 
disability.  A discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability by viewed in relation to its 
history[,]" 38 C.F.R. § 4.1 (2000), 
copies of all pertinent records in the 
veteran's claims file or, in the 
alternative, the claims file, must be 
made available to the examiner for 
review.


When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals  

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




